CaSe: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 1 of 23. Page|D #: 1

IN THE UNITED STATE DISTRICT COURT

NORTHERN DISTRICT, OHIO
EASTERN DIVISION
TRACI HARNTETT-MERCADO
3565 Warren Road CASE NO.:
Cleveland, OH 44111
JUDGE
Plaintiff,
vs.
CITY OF CLEVELAND
601 Lakeside Avenue COMPLAINT

Cleveland, Ohio 441 14
(Jury Dernand Endorsed Hereon)

And

KHALIL EWAIS (in his official and
personal capacities)

3490 W. 46“’ Street

Cleveland, Ohio 44102

And

RICHARD SWITALSKI (in his official
and personal capacities)

6133 Hilary Drive South

North Royalton, Ohio 44133

And

LOUIS GRIGGS (in his official and personal
capacities)

4528 Wl46 Street

Cleveland, Ohio 44135

\/\/\./\/\/\/\/\./\./\/\/\_/\/\./\/\/\/\_/\/\/\/\/\/\/\/\/\/\/\/\,/\./\/\./VV

Defendants.

Now comes Plaintiff, Traci Hartnett-Mercado (hereinafter “Plaintiff”), by and through

her undersigned counsel, and for her Cornplaint against Defendants, City of Cleveland (“City”),

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 2 of 23. Page|D #: 2

Khalil Ewais (“Ewais”), Richard Switalski, (“Switalski”), and Louis Griggs (“Griggs”),
(collectively referred to as “Defendants”) states as follows:
PARTIES

l. Plaintiff is a resident of Cleveland, Cuyahoga County, Ohio.

2. Plaintiff Was an employee as that term is defined in Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §2000€. et seq. (hereinafter “Title VII”) and the Ohio Civil Rights Act,
Ohio Revised Code Chapter 4112 (hereinafter “OCRA”).

3. The City is an employer as that term is defined in Title VH and the OCRA and is
engaged in doing business in Cuyahoga County, Ohio.

4. The City Was and is Plaintift`s employer for purposes of the Title VII and the
OCRA.

5. Ewais is a resident of Cleveland, Cuyahoga County, Ohio.

6. Switalski is a resident of North Royalton, Cuyahoga County, Ohio.

7. Griggs is a resident of Cleveland, Cuyahoga County, Ohio.

8. Ewais, Switalski, and Griggs both individually and in concert with one another,
committed, encouraged and/or failed to address various acts of retaliation against Plaintiff.

9. The City employs or formerly employed Ewais, Switalski and Griggs and is
vicariously liable for their acts and omissions pursuant to its customs, policies or practices

JURISDICTION AND VENUE
10. Plaintiff realleges and reavers each and every allegation contained in Paragraphs

One (l) through Nine (9) of this Complaint as if fully rewritten herein.

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 3 of 23. Page|D #: 3

11. Plaintiff filed an initial Charge of Discrimination with the Equal Ernployment
Opportunity Commission on or about March 27, 2017. The allegations in that charge, which is
attached hereto as Exhibit A, are incorporated herein by reference

12. Plaintiff filed a second Charge of Discrimination with the Equal Ernployment
Opportunity Commission on or about November 27, 2017. The allegations in that charge, which
is attached hereto as Exhibit B, are incorporated herein by reference

13. On or about February 14, 2019, the Equal Employment Opportunity Cornmission
issued Plaintiff two (2) Right to Sue Letters in connection with the aforementioned charges
Copies of the Right to Sue Letters are attached hereto as Exhibits C and D and incorporated by
reference d

14. This Court has original subject matter jurisdiction over Plaintift`s Title VH claims

pursuant to the provisions of Title VII.

15. This Court has original subject matter jurisdiction over Plaintift’s claims under 42
U.S.C. §1983 and §1985(3).
16. This Court has supplemental subject matter jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

17. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

STATEMENT OF FACTS
18. Plaintiff realleges and reavers each and every allegation contained in Paragraphs
One (l) through Seventeen (17) of this Complaint as if fully rewritten herein.
19. Plaintiff was initially hired by the City on or about July 2, 1993 as an Engineering

and Construction Inspector for the Mayor’s Oftice of Capital Projects (MOCAP).

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 4 of 23. Page|D #: 4

20. In approximately February of 2011, Plaintiff began working as Acting Chief
Inspector, under the direction of Ewais, Section Chief of Construction for MOCAP.

21. In May of 2014, Plaintiff was officially promoted to the position of Chief
Inspector, still under the direction of Ewais.

22. At all times relevant herein, Griggs worked as a Construction Technician under

the direction of Ewais.

23. At all times relevant herein, Ewais reported to Switalski, the Administrative
Bureau Manager of MOCAP.

24. In approximately 2012, Griggs began making inappropriate comments of a sexual
nature to Plaintiff.

25. Plaintiff told Griggs to stop.

26. Griggs would tell Plaintiff that he loved her and that she would make a good wife
for him.

27. Plaintiff told Griggs to stop.

28. Griggs also told Plaintiff that he had been convicted of stalking a married woman
with whom he had a relationship and that he had to go to jail for the weekend

29. Griggs would enter Plaintiff`s work space and take things without her permission

30. Plaintiff told Griggs to stop.

31. In February of 2013, Plaintiff complained to Ewais and Switalski about Griggs’s
behavior; however, no action was taken against Griggs.

32. Griggs created a hostile work environment

33. In April of 2014, Griggs was disciplined for using offensive conduct and language

toward fellow employees

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 5 of 23. Page|D #: 5

34. Also in April of 2014, Griggs was disciplined for improper use of City equipment

35, Griggs subsequently called Plaintiff, yelled at her and blamed her for the
discipline he received.

36. Griggs’ conduct caused Plaintiff to become fearful.

37. In July of 2015, Griggs and Plaintiff were scheduled to attend a two-day safety
course.

38. On the first day of the course, Griggs yelled at Plaintiff for not taking the same
route he took to the course.

39. On the second day of the course, Griggs again yelled at Plaintiff and informed her
that he had gone to her house that morning, parked in her drive and timed the distance it took
him to get to the course.

40. Plaintiff again complained about Griggs’s conduct to Switalski and Ewais.

41. Switalski and Ewais dismissed her complaints and the hostile work environment
continued

42. Also in July of 2015, Ewais and Switalski received a series of complaints from
Utilicon Corporation, a third-party contractor, regarding Griggs.

43. Utilicon accused Griggs of threatening, harassing and shouting obscenities at its
employees

44. No disciplinary action was taken against Griggs.

45. In approximately April or May of 2016, Plaintiff’s neighbor observed Griggs
sitting in Plaintiff’s driveway for fifteen (15) minutes.

46. Plaintiff was fearful for her safety and again complained to Ewais and Switalski

about Griggs.

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 6 of 23. Page|D #: 6

47. No action was taken and the hostile work environment continuedl

48. Plaintiff`s neighbor also advised her that he had heard a motorcycle, presumably
operated by Griggs who owned a motorcycle, pass by her house dozens of times revving the
engine.

49. ln June of 2016, Griggs was accused by another City employee of engaging in
threatening and offensive conduct.

50. As a result of this complaint, Griggs was finally disciplined and put on a
Performance Improvement Plan.

51. In J'une of 2016, Plaintiff again spoke to Switalski and Ewais about Griggs’s
pattern of intimidation

52. ln July of 2016, Griggs brought a sword concealed under his trench coat to City
Hall and bragged to co-workers about how he made it past security.

53. On July 27, 2016, Plaintiff again spoke to Ewais and Switalski about her fear of
Griggs and specifically discussed the incident with the sword.

54. On July 29, 2016, Plaintiff was admitted to Fairview Hospital for three (3) days
with chest pains.

55. Plaintiff underwent a stress test, EKG and heart catheterization but was ultimately
advised her problems were related to stress.

56. Plaintiff’s doctor took her off of work August 9, 2016 through August 12, 2016
and advised her that stress can lead to heart problems

57. On September 5, 2016, Plaintiff Was approved for intermittent leave under the

Family and Medical Leave Act (“FMLA”).

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 7 of 23. Page|D #: 7

58. Around this same time, Plaintiff had spoken to Switalski raising concerns about
Ewais’ pattern of using his public position to benefit his company, Pioneer Engineering and to
benefit his friends and business partners

59. After Switalski ignored Plaintiff s complaints, she took her concerns to Director,
Matthew Spronz, in the Fall of 2016,

60. lt is unknown whether Spronz shared Plaintiff” s concerns about Ewais with
anyone else at that time.

61. In October of 2016, Plaintiff was inspecting a job and learned that Griggs
overstepped his authority by allowing a contractor to erect fencing.

62. Plaintiff alerted Ewais to the issue and in turn, Griggs verbally harassed Plaintiff

63. On October 6 2016, Griggs retaliated against Plaintiff by sending an email to
Ewais and Switalski falsely accusing Plaintiff of yelling at him and using profanity.

64. As a result of Griggs’s complaint, Plaintiff was initially reprimanded; however the
charge was later removed from Plaintiff"s file after it was determined that Griggs’s complaint
was false.

65. On October 24, 2016, Plaintiff sent an email to J'ames Miller, Union Steward,
advising him that she does not feel safe around Griggs.

66. On October 31, 2016, Griggs was observed by Plaintiff` s co-worker in Plaintiff`s
work area without purpose or permission

67. That same day, Plaintiff complained to Ewais who allegedly told Griggs not to
speak to Plaintiff.

,68. That same day, Plaintiff’ s husband, Peter Mercado who is employed by the City

of Cleveland, Department of Public Utilities, sent an email to Kimberly Harden, HR

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 8 of 23. Page|D #: 8

Administrator, alerting her that Plaintiff did not feel safe in her home or at work as a result of
Griggs’s ongoing harassment

69. That same day, Plaintiff began seeing a therapist at Ease at Work due to Griggs’s
harassment

70. On numerous occasions, Griggs would smirk, laugh and leer at Plaintiff in an
effort to harass her.

71. On numerous occasions, Plaintiff would complain to Ewais about Griggs’s
harassment of her and Ewais would dismiss her complaints and respond, “l do not have time for
this shit.”

72. On November 8, 2016, Plaintiff filed a police report against Griggs for his
ongoing harassment of her.

73. Also on November, 8, 2016, Plaintiff complained to HR about not feeling safe

around Griggs.

74. On November 14, 2016, Plaintiff advised Spronz and Marcia Johnson, HR
Manager, that someone had keyed her car while it was parked in the garage.

75. Plaintiff again reiterated her fear of Griggs to Spronz and Johnson and expressed
concern that Griggs may have been responsible for damaging her car.

76. On November 21, 2016, Plaintiff requested an alternate work schedule of 7:00
a.m. to 3:30 p.m. due to her fear of Griggs.

77. Subsequently, Griggs began arriving at work earlier to further harass Plaintiff

78. On December 12, 2016, Plaintiff filed a Petition requesting a Civil Protection

Order against Griggs.

Case: 1:19-Cv-00973 Doc #: 1 Filed: 05/01/19 9 of 23. Page|D #: 9

79. After an ex parte hearing, Plaintiff’s Petition was granted and a Civil Protection
Order (“CPO”) was issued until February 12, 2017 prohibiting Griggs from contact with
Plaintiff.

80. Gn January 4, 2017, Switalski and Ewais called Plaintiff regarding the CPO and
advised Plaintiff that she could either be moved or stay out in the field.

81. Plaintiff did not feel that after twenty-four (24) years of working in the same area
she should have to move when she was the victim and Griggs was the aggressor.

82. On January 27, 2017, Spronz sent a memo to Plaintiff advising her that Griggs
was instructed not to use the front or rear doors near Plaintiff. Spronz further advised Plaintiff
that Griggs’s work station was being located to a different room.

83. That same day, Ewais gave Plaintiff her performance evaluation and gave her
lower scores than she had received in the past.

84. Ewais’s actions were in retaliation for Plaintiff filing a Civil Stalking Petition
against Griggs.

85. On February 2, 2017, after a hearing on the Civil Stalking Petition filed by
Plaintiff, the Court issued a decision denying Plaintiff’s Petition and finding that there was
insufficient evidence to show that Griggs had knowingly engaged in a pattern of conduct that
caused Plaintiff to believe he would cause her physical harm or emotional distress

86. On February 24, 2017, Human Resources finalized its report on Plaintiff’s

complaints about Griggs.

87. In its report, Human Resources incredibly found that there was insufficient

evidence to prove that Griggs’ actions rose to the level of an EEO violation

CaSe: 1219-CV-00973 DOC #Z l Filed: 05/01/19 10 Of 23. Page|D #Z 10

88. The report did, however, conclude that Griggs may have violated City policies
and procedures

89. On February 27, 2017, Plaintiff suffered a panic attack while at mandatory
supervisor training that Ewais and Switalski were also attending

90. On February 28, 2017, Plaintiff had a meeting with Spronz and Johnson wherein
Plaintiff again discussed Ewais’ illegal practices of using his public position to benefit his
company and to benefit his friends and business partners

91. Plaintiff showed Spronz and Johnson photographic evidence of work Ewais
ordered to be performed at taxpayers’ expense

92. Spronz advised Plaintiff that he was turning the matter over to Homeland Security
and Internal Affairs,

93. Subsequently, Plaintiff met with investigators to review her evidence regarding
Ewais’ illegal practices

94. On March 27, 2017, Plaintiff filed a Charge with the EEOC alleging
discrimination based on sex and religion and alleging retaliation

95. Specifically, Plaintiff alleged and continues to allege that Griggs sexually
harassed Plaintiff and that Ewais and Switalski were aware of Plaintiff’s complaints yet never
took action against Griggs

96. Plaintiff further alleged and continues to allege that Ewais treated Plaintiff
differently than her male co-workers.

97. On March 28, 2017, Plaintiff had to leave work due to another panic attack.

98. On Sunday, April 2, 2017, Plaintiff observed Griggs at a home twelve (12) houses

from her home.

10

CaSe: 1219-CV-00973 DOC #Z l Filed: 05/01/19 11 Of 23. Page|D #Z 11

99. Switalski later admitted that he authorized Griggs to conduct City business on a
Sunday at a home on Plaintiff’s street.

100. On April 3, 2017, after a pre-disciplinary hearing, Griggs was issued a ten (10)
day suspension for the EEO incident involving Plaintiff, as well as another incident involving
another employee

101. Despite the suspension, Griggs was observed in the building in violation of City
policy; however, he did not receive further discipline

102. On April 19, 2017, Plaintiff sent an email to Spronz advising him that Ewais was
retaliating against her.

103. On May 9, 2017, Plaintiff observed Griggs at work near her work space over
thirty (30)_ minutes before his scheduled start time,

104. This caused Plaintiff to suffer another panic attack and she was forced to leave
work.

105. This incident led to Griggs receiving a fifteen (15) day suspension and a Last

Chance Agreement.

106. During this time, Plaintiff continued to cooperate with the federal investigation
into Ewais’ illegal practices despite her fear that she would be further retaliated against

107. Upon information and belief, Griggs was performing work on the side for Pioneer
Engineering which explains why Ewais never properly dealt with Plaintiff`s complaints
involving Griggs

108. On October 23, 2017, Plaintiff received a letter from Spronz advising her that

Griggs was being relocated back to her work area.

11

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 12 Of 23. Page|D #Z 12

109. Griggs was not immediately relocated and on November 21, 2017 Spronz issued a
second memo again threatening to relocate Griggs back to Plaintiff`s work area.

110. Also, on November 21, 2017, Plaintiff received her first discipline after twenty-
four (24) years of service and she was given a one (1) day suspension without pay.

111. Plaintiff received this discipline in retaliation for the complaints she filed against
Griggs

112. On November 27, 2017, Plaintiff filed a second EEOC charge alleging gender

discrimination and retaliation

113. On December 6, 2017, the Federal Bureau of Investigation, Internal Revenue
Service and the Department of Housing Urban Development conducted a raid on City Hall,

seizing documents from Ewais’ company, Pioneer Engineering

114. Upon information and belief, Ewais knew that Plaintiff had participated in the

investigation that led to the raid.

115. On numerous occasions, Switalski accused Plaintiff of reporting Ewais’ illegal

activities to federal authorities

116. On April 16, 2018, Plaintiff was disciplined for a second time for sending an
email fifteen (15) minutes prior to the beginning of her shift and she received a three (3) day

suspension without pay.

117. On June 4, 2018, Plaintiff was disciplined for a third time for alleged neglect of

duty.

118. As a result of the aforementioned discipline, Plaintiff received a five (5) day

suspension without pay.

12

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 13 Of 23. Page|D #Z 13

119. Upon information and belief, Ewais and Switalski conspired to discipline Plaintiff
in retaliation for the charges she filed with the EEOC, as well as her participation in the federal
investigation of Ewais.

120. In the summer of 201 8, Ewais had become increasingly critical of Plaintiff’s work
and stripped her of various responsibilities including timekeeping for her inspectors
interviewing perspective hires, excluding her from progress and Mayor’s meetings requiring her
to work in the field and assigning her to work on projects in dangerous neighborhoods

121. This unrelenting stress and anxiety forced Plaintiff to take a two (2) month leave
of absence from work from July through September 2018.

122. When Plaintiff returned to work, she was advised that she would now be a remote
employee meaning that she did not begin her workday at City Hall as she had been doing for the
past twenty-five (25) years

123. Plaintiff’ s reassignment as a remote employee made it more difficult for her to
complete jobs such as reviewing and responding to emails and voicemails and approving reports

124. On November 9, 2018, Plaintiff was informed that she would no longer have a
cubicle at City Hall.

125. Defendants’ actions in demoting Plaintiff to a remote employee and taking away
her cubicle were retaliation for the charges filed with the EEOC as well as her participation in
the federal investigation of Ewais

126. On November 29, 2018, Ewais began questioning Plaintiff about why she did not

attend a progress meeting

13

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 14 Of 23. Page|D #Z 14

127. Although Plaintiff was previously excluded from progress meetings by Ewais
Ewais and Switalski accused Plaintiff of neglect of duty and scheduled a pre-hearing conference
for December 6, 2018.

128. Upon information and belief, Ewais and Switalski’s conduct was in retaliation for
the previous EEOC charges Plaintiff had filed, as well as her participation in the investigation of
Ewais

129. On December 19, 2018, Ewais was indicted for alleged violations of extortion
under color of official right, 18 U.S.C. §1951(a), bribery in federal funded programs 18 U.S.C.
§666(a)(1)(B), theft from a program receiving federal funds 18 U.S.C. §666(a)(1)(A), wire
fraud, 18 U.S.C. §1343, false statement of representation made to a department or an agency of
the United States, 18 U.S.C. §1001(a)(2) and making and subscribing false income tax returns
26 U.S.C. §7206(1).

130. Despite the fact that Ewais was indicted and removed from his position, Plaintiff
was still disciplined as a result of her alleged failure to attend a progress meeting on November
29, 2018.

131. As a result of Defendants’ conduct, Plaintiff has been diagnosed with Post
Traumatic Stress Disorder, anxiety and panic attacks

132. As a result of Defendants’ conduct, Plaintiff has had to use over one thousand
three hundred (1,300) hours of FMLA leave.

133. Plaintiff had previously filed internal and external complaints regarding
harassment and discrimination that was being directed towards her.

134. Plaintiff believes that she is being disciplined in retaliation for filing complaints

regarding harassment and discrimination

14

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 15 Of 23. Page|D #Z 15

135. Plaintiff participated in a federal investigation which led to Ewais’ indictment

136. Plaintiff believes that she has been disciplined in retaliation for her participation
in the federal investigation which led to Ewais’ indictment

137. As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
lost wages lost benefits emotional distress attorney’s fees and other damages in an amount in
excess of Twenty-Five Thousand Dollars ($25,000.00).

COUNT ONE - TITLE VII (SEXUAL HARASSMENT)

138. Plaintiff realleges and reavers each and every allegation contained in paragraphs
one (1) through one hundred and thirty-seven (137) of this Complaint as if fully rewritten herein

139. Plaintiff was a member of a protected class i.e., female

140. Plaintiff was subjected to unwanted sexual harassment from Griggs

141. Griggs’s harassment of Plaintiff was based on her gender.

142. Griggs’s harassment of Plaintiff was sufficiently severe or pervasive to alter the
terms and conditions of Plaintiff’ s employment

143. Defendants knew or should have known about Griggs’s conduct, and failed to
take appropriate, prompt and effective action to prevent sexual harassment

144. Plaintiff was subjected to unlawful sexual harassment in violation of Title Vll.

145. As a direct and proximate result of the sexual harassment to which she was
subjected Plaintiff has suffered lost wages lost benefits emotional distress attorney’s fees and
other damages in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00).

COUNT TWO - OCRA (SEXUAL HARASSMENT)
146. Plaintiff realleges and reavers each and every allegation contained in Paragraphs

one (1) through one hundred and forty-five (145) of this Complaint as if fully rewritten herein

15

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 16 Of 23. Page|D #Z 16

147. Plaintiff was a member of a protected class i.e., female

148. Plaintiff was subjected to unwanted sexual harassment from Griggs

149. Griggs’s harassment of Plaintiff was based on her gender.

150. Griggs’s harassment of Plaintiff was sufficiently severe or pervasive to alter the
terms and conditions of Plaintiff s employment

151. Defendants knew or should have known about Griggs’s conduct, and failed to
take appropriate, prompt and effective action to prevent sexual harassment

152. Plaintiff was subjected to unlawful sexual harassment in violation of the OCRA.

153. As a direct and proximate result of the foregoing, and the sexual harassment to
which she was subjected Plaintiff has suffered lost Wages, lost benefits emotional distress

attorney’s fees and other damages in an amount in excess of Twenty-Five Thousand Dollars

($25,000.00).

COUNT THREE - TITLE VII (RETALIATION)

154. Plaintiff realleges and reavers each and every allegation contained in paragraphs
one (1) through one hundred and fifty-three (153) of this Complaint as if fully rewritten herein

155. Plaintiff’s discipline by Defendants was in retaliation for her engaging in
protected conduct relative to her complaints of sexual harassment by Griggs

156. Defendants’ discipline of Plaintiff violated Title VII.

157. As a direct and proximate result of Plaintiff s discipline and the sexual harassment
to which she was subjected, Plaintiff has suffered lost wages lost benefits emotional distress

attorney’s fees and other damages in an amount in excess of Twenty-Five Thousand Dollars

($25,000.00).

16

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 17 Of 23. Page|D #Z 17

COUNT F()UR - OCRA (RETALIATIGN)

158. Plaintiff realleges and reavers each and every allegation contained in paragraphs
one (1) through one hundred and fifty-seven (157) of this Complaint as if fully rewritten herein

159. Plaintiff’ s discipline by Defendants was in retaliation for her engaging in
protected conduct relative to her complaints of sexual harassment by Griggs

160. Defendants’ discipline of Plaintiff violated the OCRA.

161. As a direct and proximate result of Plaintiff’s discipline and the sexual harassment
to which she was subjected, Plaintiff has suffered wages lost benefits emotional distress

attorney’s fees and other damages in an amount in excess of Twenty-Five Thousand Dollars

($25,000.00).

COUNT FIVE ~ INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

162. Plaintiff realleges and reavers each and every allegation contained in paragraphs
one (1) through one hundred and sixty-one (161) of this Complaint as if fully rewritten herein

163. Defendants intended to cause Plaintiff emotional distress or knew or should have
known that their actions would result in serious emotional distress to Plaintiff.

164. Defendants’ conduct was so extreme and outrageous as to go beyond all possible
bounds of decency and was such that it can be considered utterly intolerable in a civilized
society.

165. Defendants’ conduct was the proximate cause of Plaintiffs psychic injury.

166. Plaintiff`s mental anguish was serious and of a nature that no reasonable person

could be expected to endure.

17

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 18 Of 23. Page|D #Z 18

167. As a direct and proximate result of Defendants’ harassment and retaliation
Plaintiff has suffered lost wages lost benefits emotional distress attorney’s fees and other
damages in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00).

COUNT SIX - NEGLIGENT HIRING AND RETENTON

168. Plaintiff re-alleges and re-avers each and every allegation contained in paragraphs
one (1) through one hundred and sixty-seven (167) of this Complaint as if fully rewritten herein

169. Griggs has been an employee of the City since at least 2012.

170. In 2008, Griggs was charged with criminal trespass and later pled guilty to and
was convicted of disorderly conduct in Rocky River Municipal Court, Case No. 08 CRB 1176.

171. Since 2012, Griggs has been harassing, threatening and intimidating Plaintiff

172. Since 2012, Plaintiff has made countless complaints about Griggs to Ewais
Switalski, Spronz, Johnson and other City officials

173. Defendants have received numerous other complaints about Griggs’s harassing,
threatening and intimating behavior.

174. Despite Defendants’ knowledge, they continued to allow Griggs to work near
Plaintiff.

175. Defendants’ acts or omissions caused Plaintiff injuries

176. As a direct and proximate result of Defendants’ negligence in hiring and retaining
Griggs Plaintiff has suffered lost wages lost benefits emotional distress attorney’s fees and
other damages in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00).

COUNT SEVEN - OHI() WHISTLEBLOWER VIOLATION - ORC 4113.52

177. 'Plaintiff reavers and realleges each and every allegation contained in paragraphs

one (l) through one hundred seventy-six (176) of this Complaint as if fully rewritten herein

18

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 19 Of 23. Page|D #Z 19

178. Plaintiff engaged in activity protected by the Whistleblower Protection Act,
specifically Plaintiff participated in the federal investigation that led to Ewais’ indictment

179. Defendants knew or suspected that Plaintiff engaged in the aforementioned
protected activity.

180. Defendants took adverse action against Plaintiff including but not limited to
disciplining Plaintiff on four (4) different occasions being overly critical of her work, stripping
her of various responsibilities including timekeeping for her inspectors interviewing perspective
hires excluding her from progress meetings and Mayor’s meetings requiring her to work in the
field, assigning her work on projects in dangerous neighborhoods reassigning her as a remote
employee, and taking away her cubicle.

181. Defendants engaged in the aforementioned retaliation as a direct and proximate
result of Plaintiff having engaged in protected activity.

182. As a direct and proximate result of Defendants’ harassment and retaliation
Plaintiff has suffered lost wages lost benefits emotional distress attorney’s fees and other
damages in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00).

COUNT EIGHT - FIRST AND FOURTEENTH AMENDMENT RETALIATION
UNDER 42 U.S.C. 1983

183. Plaintiff reavers and realleges each and every allegation contained in paragraphs
one (l) through one hundred eighty-two (182) of this Complaint as if hilly rewritten herein
184. Plaintiff engaged in various forms of protected speech and conduct as set forth

above.
185. Plaintiff’s speech and conduct concerned matters of public concern

186. In participating in the federal investigation of Ewais Plaintiff was acting as a

concerned private citizen

19

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 20 Of 23. Page|D #Z 20

187. Both individually and in concert with one another, Defendants retaliated against
Plaintiff for having engaged in the aforementioned protected activity and conduct in an effort to ~
deter her and others from engaging in such protected speech and conduct in the future.

188. This retaliation included being overly critical of her work, stripping her of various
responsibilities including timekeeping for her inspectors interviewing perspective hires
excluding her from progress meetings and Mayor’s meetings requiring her to work in the field,
assigning her work on projects in dangerous neighborhoods reassigning her as a remote
employee, and taking away her cubicle.

189. The retaliation was motivated by Defendants’ knowledge or belief that Plaintiff
had engaged in the aforesaid protected speech and conduct

190. The retaliation Plaintiff suffered occurred with such regularity as to deter an
ordinary person from engaging in similar protected speech or conduct

191. lt is clearly established that a public official violates an employee’s constitutional
right to free speech when he or she retaliates against the employee for engaging in the protected
speech. Any reasonable public official would have known this during the time of the events

detailed in this Complaint

192. Defendants are or were sufficiently empowered city officials such as their acts

constitute the customs policies and practices of the City.

193. Plaintiff complained about the retaliation to various City officials none of whom
took any action to prevent the retaliation but instead encouraged, exacerbated, ratified and/or l

tolerated it.

194. Accordingly, the City officials approved, endorsed and adopted the custom,

policy and practice of retaliating against Plaintiff.

20

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 21 Of 23. Page|D #Z 21

195. The retaliation against Plaintiff became the City’s custom practice and policy.

196. As a direct and proximate result of the aforementioned retaliation Plaintiff has
suffered and will continue to suffer lost wages lost benefits emotional distress attorney’s fees
and other damages in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00). .

197. Defendants intentionally, maliciously, wantonly, and recklessly violated the First
and Fourteenth Amendments of the United States Constitution and thus are liable for punitive or

exemplary damages

COUNT NINE ~ coNsPIRAcY To INTERFERE wer erer RIGHTs UNDER 42
U.s.C. §1985(3)

198. Plaintiff reavers and realleges each and every allegation contained in paragraphs
one (1) through one hundred ninety-seven (197) of this Complaint as if fully rewritten herein

199. Defendants entered into and carried out a conspiracy with the specific intent to
deprive Plaintiff of rights guaranteed to all citizens under the First and Fourteenth Amendments
of the United States Constitution.

200. Specifically, Defendants conspired and worked together to initiate, develop and
execute a plan to retaliate against Plaintiff on account of her having exercised her rights under
the First and Fourteenth Amendments to cooperate in the federal investigation of Ewais

201. Defendants intentionally, willfully, wantonly, recklessly and maliciously violated
the First and Fourteenth Amendments of the United States Constitution.

202. Under U.S.C. §1985(3) Plaintiff has an action against all conspiring Defendants
for the recovery of damages occasioned by such injury and deprivation of rights

203. As a direct and proximate result of Defendants unlawful conduct Plaintiff has
suffered and will continue to suffer lost wages lost benefits emotional distress attorney’s fees

and other damages in an amount in excess of Twenty~Five Thousand Dollars ($25,000.00).

21

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 22 Of 23. Page|D #Z 22

WHEREFORE, Plaintiff requests the following relief:

A.

Compensatory damages in an amount in excess of Twenty-
Five Thousand Dollars ($25,000.00);

Punitive damages in an amount in excess of Twenty-Five
Thousand Dollars ($25,000.00);

Attorneys’ fees and costs as provided for under the law;
Pre- and post-judgment interest; and

Such other and further relief as this Honorable Court may
deem Plaintiff to be entitled.

Respectfully submitted,

/s/ Kristen M. Kraus
Kristen M. Kraus (#0073899)
kmkraus@dworkenlaw.com
DwoRKEN & BERNSTEIN Co., L.P.A.
60 South Park Place
Painesville, OH 44077
(440) 352-3391

/s/ Dennis Niermann
Dennis Niermann (#0007988)
dennis@niermannlaw.com
Dennis Neirmann, Co., LPA
PO Box 202295
Shaker Heights OH 44120
(216) 375-2696

Attorneysfor Plaintiff

22

CaSe: 1219-CV-00973 DOC #Z 1 Filed: 05/01/19 23 Of 23. Page|D #Z 23

INSTRUCTIONS FOR SERVICE
Please serve Defendants at the addresses set forth in the caption of the Complaint by

certified mail, return receipt requested, in accordance with the Ohio Rules of Civil Procedure.

/s/ Kristen M. Kraus
Kristen M. Kraus (#0073899)

JURY DEMAND
Now comes Plaintiff, by and through her counsel, and demands that this case be tried

before a jury of the maximum number allowed by law.

/s/ Kristen M. Kraus
Kristen M. Kraus (#0073899)

23

